DETAILED ACTION
/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,037,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 27-32, 34-40, 42-45, and 47-49 allowed, subject to the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
For Independent Claim 37:
Replace “a memory coupled to said processor, said processor configured to:” with “a memory storing executable instructions that when executed by the processor, causes the processor to perform the steps of:”
For each of dependent Claims 38-40 and 42-44:
Replace “wherein the processor is further configured to:” with “wherein the memory stores additional executable instructions that when executed by the processor causes the processor to perform the steps of:”
Authorization for this examiner’s amendment was given in an interview with Daniel Fitzgerald (Reg. No. 38,880) on October 26, 2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art. The closest prior art of record is as follows:
McConnell (US 7,815,106) discloses a system and method for detecting transaction anomalies and information reflecting potential fraudulent activities is disclosed. Data is collected from transactions carried out ina number of business applications such as computer systems, telecommunication systems and security systems. This transaction data is normalized to generate transaction data having consistent format for analysis and/or comparison. User profiles are generated by sorting the normalized data by user and identifying particular user characteristics from the sorted data. Eachuser profile therefore reflects the behavior of the user as it relates to the business applications. The user profiles and/or predetermined rules are then used to detect anomalies in incoming transactions.
Weigman (US 8,712,855) discloses apparatus and methods for determining a transaction cost recovery amount are provided. The transaction cost recovery amount may be determined for each of a plurality of locations. The locations may include point-of-sale terminals and/or checkout lanes. The transaction cost recovery amount may be determined based on Merchant Category Code (“MCC”) information. When a customer leaves a first location associated with a first MCC, the customer may be informed of a transaction cost recovery amount at a second location. The second location may be associated with a second MCC. The transaction cost recovery amount may be determined based on a product inventory. The transaction cost recovery amount may be imposed to maintaina n inventory level above a critical level. The transaction cost recovery amount may be based on a decrease and/or increase in an inventory level.
Whitrow et al. (“Transaction aggregation as a strategy for credit card fraud detection) proposes a framework for transaction aggregation and evaluates its effectiveness against transaction-level detection, using a variety of classification methods and a realistic cost-based performance measure.  The methodology can include calculating the variance of geographical locations.
Regarding independent claims 27, 37, and 45, the closest prior art of record fails to disclose the claim limitations as a whole and as an ordered combination, including limitations drawn to “for each expected range of travel for the plurality of merchant categories, determining a tolerance threshold for each expected range of travel, wherein the tolerance threshold is greater than zero, wherein the expected range of travel includes a first percentage of transactions in the merchant category, wherein the tolerance threshold plus the expected range of travel includes a second percentage of transactions in the merchant category, and wherein the second percentage is greater than the first percentage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692